—Appeal by *442the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 5, 1995, as amended November 6, 1995, convicting him of attempted robbery in the second degree (two counts), attempted grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s challenges to remarks made by the prosecutor during summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Scotti, 220 AD2d 543). In any event, the prosecutor’s statements for the most part did not exceed the broad bounds of rhetorical comment allowed on closing argument (see, People v Galloway, 54 NY2d 396), and were fair responses to arguments raised by defense counsel during summation (see, People v Rivera, 158 AD2d 723). Although the prosecutor may have arguably overstepped his bounds on one occasion, the court provided curative instructions that ameliorated any prejudice that might have resulted. Altman, J. P., Friedmann, Goldstein and Luciano, JJ., concur.